DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is in response to Amendment filed on 03/03/2021.
Claims 1, 7, 8, 10, 12, 14, 15, 18 and 19 have been amended
Claims 4, 6, 11 and 17 have been cancelled.
Claims 1 – 3, 5, 7 – 10, 12 – 16, 18 and 19 are presented for examination.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner-Initiated Interview with Applicants’ counsel, David E. Rook (Reg. 40,790), was conducted on 03/18/2021, to discuss claims 7 and 8. As a result, Applicant’s counsel has authorized for an Examiner’s amendment as follows:
--7.    (Currently Amended)  The transistor device of claim [[4]] 1, wherein the lower isolation structure comprises an upper surface and a bottom surface, wherein the bottom surface of the lower isolation structure is positioned on and in physical contact with the upper surface of the semiconductor substrate, the first region of epitaxial semiconductor material is positioned on and in physical contact with the upper surface of the lower isolation structure, and the second region of 
8.    (Currently Amended)  The transistor device of claim [[4]] 1,  wherein an upper surface of the lower isolation structure comprises a plurality of ridges and a recess positioned between the plurality of ridges, wherein the plurality of ridges extend in a direction corresponding to the gate length direction of the transistor device, and wherein each of the at least two substantially vertically oriented columns is positioned substantial vertically above one of the plurality of ridges. --

Allowable Subject Matter
4.	Claims 1 – 3, 5, 7 – 10, 12 – 16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 3, 5, 7 – 10, 12 – 16, 18 and 19 are allowable over the prior art of record because the prior art, particularly, Bomberger et al. (US 2020/0303201 Al) discloses the claimed invention (see the NFR mailed on 02/08/2021); however, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: 
“the transistor device is positioned above an upper surface of a semiconductor substrate and wherein the device further comprises a lower isolation structure positioned above the upper surface of the semiconductor substrate and vertically below at least the gate structure, the first region of epitaxial semiconductor material and the second region of epitaxial semiconductor material” as recited in the independent claim 1; 
“the transistor device is positioned above an upper surface of a semiconductor substrate and wherein the transistor device further comprises a lower isolation structure positioned above the upper surface of the semiconductor substrate and vertically below at least the gate structure, the first region 
“the transistor device is positioned above an upper surface of a semiconductor substrate and wherein the transistor device further comprises a lower isolation structure positioned above the upper surface of the semiconductor substrate and vertically below at least the gate structure, the first region of epitaxial semiconductor material and the second region of epitaxial semiconductor material” as recited in the independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 19, 2021